Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 7, 8, 10, 11, 13, 15, 17-19, 21-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 12, 14, 16, 20 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfau et al. (WO 2019/038190, herein referenced by the EPO English Translation).
Regarding Claim 1, Pfau discloses a multi-clamping and measuring and/or presetting station (See Figure 1) for tools 10, which is configured for an automated, preferably fully automated, mounting of tools 10 into tool holders 12 and/or demounting of tools 10 from tool 
Regarding Claim 2, Pfau discloses the at least two, in particular fully automated, tool clamping-in units 22, 24 are embodied as different tool clamping-in units 22, 24, which are at least configured for an automated, in particular fully automated, mounting of tools 10 in respectively different tool holders 12 with respectively different clamping methods, and/or for an automated, preferably fully automated, demounting of tools 10 from respectively different tool holders 12 with respectively different clamping methods (Pars. 0015, 0211-0219 and 0221).
Regarding Claim 3, Pfau discloses the tool clamping-in units 22, 24 are implemented separately, in particular completely separately, from one another (Pars. 0218-0221).
Regarding Claim 6, Pfau discloses the tool clamping-in units 22, 24 and the measuring and/or presetting apparatus 50 are arranged at least section-wise around the handling robot 14 (See figure 2).
Regarding Claim 9, Pfau discloses a multi-clamping and measuring and/or presetting station having a modular construction (See Figure 1).
Regarding Claim 12
Regarding Claim 14, Pfau discloses the shrink-clamping station 46 comprises a cooling station 48 and a heating station 42 which are implemented as respectively separate modules (Pars. 0217-0219, Figs. 1 and 2).
Regarding Claim 16, Pfau discloses at least one tool clamping-in unit 22, 24 embodied as a hydraulic-expansion screw-driving station (Pars. 0017-0019). Note: as the tool holder 12 is a hydraulic-expansion type tool holder 12, the tool clamping-in units are inherently hydraulic-expansion stations.
Regarding Claim 20, Pfau discloses at least one cleaning station 90, which is configured for cleaning at least a portion of the tool 10 prior to a mounting in the tool holder 12 or prior to a demounting of the tool 10 from the tool holder 12 (Pars. 0135 and 0271, Figs. 1 and 2).
Regarding Claim 28, Pfau discloses a method for a mounting/demounting of a tool 10 into/from a tool holder 12, with a multi-clamping and measuring and/or presetting station according to claim 1 (Pars. 0188-0198 and 0211-0223, Figs. 1-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726